Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 1 of 15 PagelD: 182

Edwin J. Jacobs, Jr., Esquire (NJ Attorney I.D.#2714011971)
JACOBS & BARBONE, P.A.

A Professional Corporation

Attorneys at Law

1125 Pacific Avenue

Atlantic City, New Jersey 08401

(609) 348-1125

ejacobs@jacobsbarbone. law

Attorneys for Plaintiffs Marty Small and LaQuetta Small

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MARTY SMALL and LaQUETTA SMALL, Case No.: 1:21-cv—-08665-JHR-AMD

Plaintiffs,
Civil Action
vs.

CRAIG CALLAWAY and JOHN DOES 1-
5
Defendants.

 

 

PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO
DISMISS UNDER FED. R. CIV. P. 12(b) (6)

 

On the Brief:

Edwin J. Jacobs, Jr.

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 2 of 15 PagelD: 183

TABLE OF CONTENTS

 

 

 

 

PAGE
TABLE OF AUTHORITIES ii
PROCEDURAL HISTORY 1
STATEMENT OF FACTS 2
LEGAL STANDARD 4
LEGAL ARGUMENT 5

POINT I 5

PLAINTIFFS’ COMPLAINT SUFFICIENTLY PLEADS FACTS

SHOWING THAT DEFENDANT CALLAWAY PUBLISHED HIS

FALSE STATEMENTS WITH ACTUAL MALICE

POINT II 9

PLAINTIFFS HAVE PLAUSIBLY ALLEGED CIVIL CONSPIRACY

CONCLUSION 12

ii

 
Case 1:21-cv-08665-JHR-AMD Document 9 Filed 05/03/21 Page 3 of 15 PagelD: 184

TABLE OF AUTHORITIES

 

CASE (S): PAGE

Banco Popular No. America v. Gandi, 184 N.J. 161, 177

 

 

 

 

 

 

 

(2005) 9
Bell Atl. Corp. v. Twombly, 50 U.S. 544, 570 (2007) 4
Biondi v. Nassimos, 300 N.J. Super. 148 (App. Div. 1997) 5
Bogosian v. Gulf Oil Corp., 561 F.2d 434, 446

(3d Cir. 1977) 4
Costello v. Ocean County Observer, 136 N.J. 594 (1994) 5
Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153,

154 n. 1 (3d Cir. 2014) 4
Shearin v. E.F. Hutton Group, Inc., 885 F.2d 1162,

1166 (3d Cir. 1989) 11
Watson v. Abbington Twp., 478 F.3d 144, 150 (2007) 4

 

RULE(S) & STATUTE(S):

 

28 U.S.C. § 1447 2

F.R.C.P. 12(b) (6) 1

iii

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 4 of 15 PagelD: 185

PROCEDURAL HISTORY

 

On January 11, 2021, Plaintiffs Marty Small and LaQuetta Small
filed a Tort Claim Notice with the Attorney General of the State
of New Jersey and the Superintendent of the Atlantic City School —
District advising each of Plaintiffs’ claims against the Atlantic
City Board of Education for the retaliatory conduct of certain
Board members acting in concert with Defendant Craig Callaway to
defame Plaintiffs. (Exhibit A).

On March 15, 2021, Plaintiffs filed their Complaint against
Defendant Craig Callaway and John Does 1-5 in the Superior Court
of New Jersey, Atlantic County, Law Division/Civil Part under
Docket No. ATL-L-000862-21. (Exhibit B).

On April 8, 2021, Defendant Callaway, through his attorney
Daniel W. Weininger, Esquire of the Lento Law Group, P.C., filed
a Notice of Removal in the United States District Court, District
of New Jersey, Camden Vicinage generating Case No. 1:21-cv-08665.

On April 15, 2021, Defendant Callaway filed a Motion to
Dismiss Plaintiffs’ complaint pursuant to F.R.C.P. 12(b) (6).

On April 20, 2021, Plaintiffs filed a Motion to Remand the
case to the Superior Court of Atlantic County pursuant to

28 U.S.C. §1447.

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 5 of 15 PagelD: 186

STATEMENT OF FACTS

 

Plaintiffs Marty Small and LaQuetta Small rely on and
incorporate here paragraphs 1 through 22 of their Complaint.
(Exhibit B). Plaintiffs summarize those paragraphs as follows:

On October 19, 2020, Defendant Callaway called into the Harry
Hurley talk show, WPG 95.5 FM, and published multiple lies to the
1.8 million citizens across the seven South Jersey counties that
make up Hurley’s audience. Defendant Callaway accused Plaintiffs
of consenting to the rape of children in their home by LaQuetta
Small’s cousin, Kayan Frazier, and covering it up. Thus, Defendant
Callaway falsely accused the Plaintiffs of committing a crime.

During his interview with Hurley, Defendant Callaway stated:

“Marty Small attacked me about my support for Van Drew

and I just want to say this ... Marty, you and your

wife should have been focused on protecting and saving

children who were in your home, who were savagely

attacked and raped in your home”.
Hurley asked if there was actually any evidence that’ the
allegations in the Federal criminal Complaint against Frazier
(Frazier Complaint) took place in the plaintiffs’ home and
Defendant Callaway responded:

“yes ... its public, it’s right there ... it happened,

it actually happened ... that’s the reason the monster

was removed from their home”.

Defendant Callaway provided no factual support for his statements

that children were raped in Plaintiffs’ home nor did he explain

where it was “public” record. There is no “public” record

 
Case 1:21-cv-08665-JHR-AMD Document 9 Filed 05/03/21 Page 6 of 15 PagelD: 187

supporting Defendant Callaway’s allegations. His statements were
false.

One week later, on October 26, 2020, Defendant Callaway
appeared for a live AC 411 interview and stated the following:

1. It was “public information” that “LaQuetta Small caught
Frazier with a child”;

2. “Marty allowed Frazier to attack children time after
time in Somers Point”;

3. “Marty caught Frazier with a child”;

4, “Frazier was raping children in his 2200 Hamilton Avenue
apartment and his Somers Point apartment”; and

 

 

5. Dr. Small did nothing as Principal.
Numbers 1, 2, 3 and 5 above are completely false. And numbers 2
and 4 contradict Callaway’s initial statement on Harry Hurley that
children were “raped” in plaintiffs’ home.

Plaintiff LaQuetta Small’s ,cousin, Kayan Frazier, moved out
of the Small home and into his own apartment by November of 2015.
Counts II and III of the Frazier Complaint charge production and
distribution of child pornography, respectively, beginning March
2017 through April 15, 2019. These dates are years after Frazier
vacated Plaintiffs’ residence. Frazier was not “raping” kids in
the Small home when he did not live there. Further, Plaintiffs
learned of Frazier’s inappropriate conduct involving a student two

years after Frazier moved into his own apartment. And Plaintiff

 
_ Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 7 of 15 PagelD: 188

LaQuetta Small reported her cousin and sought removal on more than
one occasion.
LEGAL STANDARD
When reviewing a motion to dismiss under Fed. R. Civ. P.
12(b) (6), the Court is “required to accept as true all allegations
in the complaint and all reasonable inferences that can be drawn

from them after construing them in a light most favorable to the

non-movant.” Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153,

 

154 n. 1 (3d Cir. 2014). When the complaint’s factual allegations
are sufficient to raise a plaintiff’s right to relief above a
speculative level, the claim is “plausible on its face.” Bell

Atl. Corp. v. Twombly, 50 U.S. 544, 570 (2007). It is not necessary

 

for the plaintiff to plead evidence. Bogosian v. Gulf Oil Corp.,

 

561 F.2d 434, 446 (3d Cir. 1977). The question before the Court
is not whether the plaintiff will ultimately prevail. Watson v.
Abbington Twp., 478 F.3d 144, 150 (2007). Instead, the Court must
simply ask whether the plaintiff has articulated enough facts to
state a claim to relief that is plausible on its face. Bell Atl.
Corp. v. Twombly, 50 U.S. 544, 570 (2007). The Plaintiffs have

done so.

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 8 of 15 PagelD: 189

LEGAL ARGUMENT
POINT I
PLAINTIFFS’ COMPLAINT SUFFICIENTLY PLEADS FACTS SHOWING
THAT DEFENDANT CALLAWAY PUBLISHED HIS FALSE STATEMENTS
WITH ACTUAL MALICE.

Slander per se is actionable when one person accuses another

of any of the four categories below:

1. having committed a criminal offense;
2. having a loathsome disease;
3. engaging in conduct or having a condition or trait

incompatible with his or her business; and
4, having engaged in serious sexual misconduct.

Biondi v. Nassimos, 300 N.J. Super. 148 (App. Div. 1997).

 

Defendant Callaway’s statements fall into categories 1, 3 & 4 so
the need to demonstrate damages is waived. Id. Because Plaintiffs
are public figures, proof that defendant Callaway was motivated by

actual malice - that he knew the statement was false or recklessly

disregarded the truth - is required. Costello v. Ocean County

 

Observer, 136 N.J. 594 (1994). Plaintiffs have pled sufficient
facts plausibly showing that defendant Callaway accused them of a
crime with knowledge that his statements were false, or at least
in reckless disregard of the truth.

At page 7 of his brief, defendant Callaway claims that:
1) the complaint omits facts alleging actual malice and 2) the

allegations are insufficient to plausibly establish that defendant

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 9 of 15 PagelD: 190

Callaway published his statements with actual malice. Defendant
Callaway’s argument fails for the following reasons:

First, Count I of plaintiffs’ complaint focused on two
separate broadcast interviews wherein Defendant Callaway published
multiple lies to the public. On October 19, 2020, defendant
Callaway called into the Harry Hurly talk show and claimed that it
was “public” record that children were “raped” in the plaintiffs’
home. There is no “public” record that provides any support for
defendant Callaway’s claim. During that interview, defendant
Callaway referenced the Frazier Complaint multiple times, but
nowhere in that 29 page document does it say that children were
raped in the plaintiffs’ home. The Complaint does not even list
the plaintiffs’ home address (116 Presbyterian Avenue).

Second, one week after defendant Callaway appeared on Harry
Hurley and repeatedly stated that it was “public” record that
children were raped in the plaintiffs’ home, he appeared live on
AC 411 and contradicted that statement. Defendant Callaway was
contemplating all the different locations where Frazier could have
been raping children, including Frazier’s Somers Point apartment
and Frazier’s 2200 Hamilton Avenue apartment, but not 116
Presbyterian Avenue. Furthermore, defendant Callaway said that
“Marty allowed Frazier to rape children in Frazier’s Somers Point
apartment”, which is opposite of his statements to Hurley on

October 19. Defendant Callaway’s contradictions demonstrate that

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 10 of 15 PagelD: 191

he knew the statements he published on October 19, 2020 were false
and/or in reckless disregard for the truth.

Third, aside from contradicting his own statement that
children were raped in plaintiffs’ home, defendant Callaway
published additional lies on October 26, 2020. Defendant Callaway
claimed that it was “public information” that “LaQuetta Small
caught Frazier with a child.” He did not elaborate whether
plaintiff “LaQuetta Small caught Frazier with a child” in
plaintiffs’ home, but any reasonable listener would make such an
inference based on. the totality of defendant Callaway’s

publications. McLaughlin v. Rosanio Bailets & Talamo, Inc., 331

 

N.J. Super. 303 (App. Div. 2000) (holding that the content of the
defamatory statement must be judged not by its literal meaning,
but by its objective meaning to a reasonable person of ordinary
intelligence). That is false. Defendant Callaway also claimed that
plaintiff “Marty Small caught Frazier with a child.” That is a
lie. Finally, defendant Callaway stated that plaintiff LaQuetta
Small did nothing as Principal when she learned that her cousin
was engaging in inappropriate behavior with a student after school
hours in violation of District policy. That is also false. When
plaintiff LaQuetta Small learned of Frazier’s behavior in February
of 2017, she reported it in accordance with the School District’s

policy:

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 11 of 15 PagelID: 192

(a) On February 24, 2017, Dr. Small filed a report with
the Division of Child Protection and Permanency and
detailed the unprofessional conduct of Frazier;

(b) Simultaneously, Dr. Small completed a
Source4Teachers incident report form that cited
Frazier for unprofessional conduct and recommended
that he be “removed from school”;

(c) Dr. Small took an additional step and contacted the
mother of the student that Frazier was spending
time with outside of school. The student’s mother
told Dr. Small that Frazier was “helping out”;

(d) On March 15, 2017, Dr. Small sent follow-up
correspondence to the District Manager of
Source4Teachers, Wesley Wallace. She believed the
student was still staying overnight at Frazier’s
home and repeated that Frazier’s conduct was
“inappropriate”; and

(e) When Dr. Small received a response from Mr.
Wallace, she immediately sent another tletter
disclosing new information regarding Frazier
texting a student.

Exhibit B, @ 6.

Fourth, in both of his public interviews, defendant Callaway
referenced the Frazier Complaint multiple times. He did that under
the guise that it was his authority for the false statements he
was publishing. However, that complaint makes clear that Counts
II and III charge production and distribution of child pornography,
respectively, beginning in March 2017 through April 15, 2019, years
after Frazier vacated the plaintiffs’ residence. Although Count 1
of the complaint sets a timeframe beginning March 2015, a time

Frazier did live at the plaintiffs’ home, it charges only receipt

of child pornography and not production of child pornography. And

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 12 of 15 PagelD: 193

the Complaint focused only on Frazier’s residence(s), not the
plaintiffs’. Finally, Frazier pled guilty to one count of sexually
exploiting a child. He did not plead guilty to “raping” children
in the plaintiffs’ home during any time period.

In quick summary, defendant Callaway accused the plaintiffs’
of committing a crime on October 19, 2020. The defendant falsely
claimed the statements he made on that date were “public”. One
week later, on October 26, 2020, the defendant contradicted his
previous statements thereby demonstrating that he published such
statements with knowledge that they were false and/or in reckless
disregard of the truth. The defendant also published additional
lies regarding the plaintiffs on October 26, 2020. The defendant’s
multiple lies and contradictions sufficiently establish actual
malice.

POINT II
PLAINTIFFS HAVE PLAUSIBLY ALLEGED CIVIL CONSPIRACY

Defendant Callaway claims that plaintiffs have failed to
allege sufficient facts plausibly showing a civil conspiracy.
Civil conspiracy requires a showing that two or more people acted
in concert to commit an unlawful act, the principle element of
which is an agreement between the parties to inflict an injury
upon another and an overt act that results in damage. Banco

Popular No. America v. Gandi, 184 N.J. 161, 177 (2005). Defendant

 

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 13 of 15 PagelD: 194

Callaway claims that the civil conspiracy count fails for three
reasons. He is wrong as to each.

First, at page 12 of his dismissal brief, defendant Callaway
argues that the plaintiffs failed to plausibly allege an
“underlying wrong”. Plaintiffs have pled sufficient factual
allegations demonstrating that the defendant slandered them
knowing his statements were false and/or in reckless disregard for
the truth. Paragraphs 11 through 14 of plaintiffs’ complaint, as
well as paragraphs 15 through 18, plausibly establish that
defendant Callaway published his false statements with actual
malice. That is the underlying wrong.

Next, defendant Callaway claims that the plaintiffs did not
specify any “overt act” committed in furtherance of the conspiracy.
However, as the defendant acknowledges on pages 12 and 13 of his
dismissal brief, plaintiffs alleged that defendant Callaway was
“encouraged” by certain Board Members and “collaborated” with
certain Board Members to defame the plaintiffs. After defendant
Callaway’s collaboration with certain members of the Atlantic City
Board of Education, he appeared on two live interviews and
published false information about the plaintiffs. So it is
indisputable that more than one overt act was taken by defendant
Callaway in furtherance of slandering the plaintiffs’ name.

Finally, at page 13 of his dismissal brief, defendant Callaway

claims that plaintiffs have omitted identifying information (name

10

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 14 of 15 PagelD: 195

or description) of the unnamed defendants who conspired with
Callaway and so the claim should be dismissed. However, the Third
Circuit has held that:

To plead conspiracy adequately, a plaintiff must set
forth allegations that address the period of the
conspiracy, the object of the conspiracy, and the
certain actions of the alleged conspirators taken to
achieve that purpose.

Shearin v. E.F. Hutton Group, Inc., 885 F.2d 1162, 1166 (3d Cir.

 

1989). The case does not require that each conspirator be named in
the first pleading. Nor does it require an explanation of each
named conspirator’s involvement in the first pleading.

Plaintiffs have satisfied all three Shearin requirements: the
period of the conspiracy encompassed the months leading up to the
November 2020 special election; the object of the conspiracy was
to publish information regarding Mayor Small and Dr. Small that
the defendants knew was false; and the certain actions taken by
the conspirators were collaboration to defame and the publication
of slanderous statements by defendant Callaway on two different
occasions. The fact that plaintiffs identified certain John Does
and are still confirming each of those John Does is no basis to
dismiss the civil conspiracy count that has been sufficiently pled.
Conspiracies are secret and so are the conspirators. Plaintiffs
cannot be punished for investigating and confirming the identities

of the conspirators.

11

 
Case 1:21-cv-08665-JHR-AMD Document9 Filed 05/03/21 Page 15 of 15 PagelD: 196

CONCLUSION
For all the above reasons, defendants’ motion to dismiss
should be denied.

Respectfully submitted,
JACOBS & BARBONE, P.A.

/s/ Edwin J. Jacobs, Jr.

 

Dated: 5/3/21

12

 
